21 N.J. 421 (1956)
122 A.2d 502
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
RUSSELL RICHTER, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Submitted April 23, 1956.
Decided April 30, 1956.
*428 Mr. Russell Richter in propria persona.
Mr. Archibald Kreiger and Mr. Charles S. Joelson for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Goldmann in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, JACOBS and BRENNAN  6.
For reversal  None.